Citation Nr: 9900879	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-31 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
benefits as the surviving spouse of the veteran.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from October 1954 to October 
1956 and from August 1958 to May 1966.  The veteran died in 
May 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the VA.  The 
notice of disagreement was received in August 1997.  The 
statement of the case was sent to the appellant in August 
1997.  The substantive appeal was received in September 1997.


REMAND

In correspondence received in December 1998, the appellant 
requested that she be afforded a personal hearing before a 
member of the Board at the RO.  In light of the foregoing, 
the Board finds that this case must be returned to the RO so 
that the appellant may be scheduled for a personal hearing 
before a member of the Board at the RO.  

The RO should schedule the appellant for 
a personal hearing before a member of the 
Board at the RO.  

No action is required of the appellant until further notice.  
The Board expresses no 


opinion, either factual or legal, as to the ultimate 
determination warranted in this case pending completion of the 
requested development.






		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 2 -
